COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF B. M. S. AND               §               No. 08-19-00054-CV
  P. L. S., CHILDREN,
                                                §                  Appeal from the
                       Appellant.
                                                §                143rd District Court

                                                §              of Ward County, Texas

                                                §             (TC# 15-05-23594-CVW)

                                             §
                                           ORDER


       The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until April 17, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lilly A. Plummer, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 17, 2019.


       IT IS SO ORDERED this 18thday of March, 2019.



                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.